     Case 2:19-cv-00878-JAM-DMC Document 38 Filed 08/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12
     BRUNO GUTIERREZ,                                      2:19-cv-00878-JAM-DMC (PC)
13
                                            Plaintiff, ORDER
14
                    v.
15
                                                           Judge:        Hon. Dennis M. Cota
16   TUCKER,                                               Trial Date:   TBD
                                                           Action Filed: May 16, 2019
17                                        Defendant.
18

19         The Court, having considered Defendant’s second motion to modify the discovery and

20   scheduling order, and good cause having been found:

21         IT IS HEREBY ORDERED: Defendant’s motion is granted. The deadline to conduct

22   discovery is extended to October 16, 2021, and the deadline to file dispositive motions is

23   extended to January 15, 2022.

24         Dated: August 16, 2021
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
             [PROPOSED] ORDER Re: Second Mot. to Mod. Disc. and Sched. Ord. (2:19-cv-00878-JAM-DMC (PC))
